Citation Nr: 1827636	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  08-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for service-connected acquired psychiatric disorder prior to April 29, 2016. 

2.  Entitlement to an effective date earlier than January 24, 2013, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1991. 

This case comes before the Board of Veterans' Appeals (the Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a travel Board hearing at the RO in January 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

In a November 2016 rating decision, the RO granted an increased rating of 100 percent for the service-connected PTSD with anxiety disorder, effective April 29, 2016.  This did not satisfy the Veteran's appeal for the timeframe prior to April 29, 2016.  See AB v. Brown, 6 Vet. App. 35 (1993).

When this case was previously before the Board in June 2017, it was remanded to obtain outstanding VA treatment records and readjudicate the claims.  Additional VA Vocational Rehabilitation & Education (VR&E) records were added to the record subsequent to the remand, and a supplemental statement of the case was issued in October 2017.  As such, there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to an effective date earlier than January 24, 2013, for the grant of TDIU is addressed in the REMAND portion of the decision below and is 
REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to April 29, 2016, the occupational and social impairment from the Veteran's acquired psychiatric disorder more nearly approximated deficiencies in most areas than total occupational and social impairment.


CONCLUSION OF LAW

Prior to April 29, 2016, the criteria for a rating in excess of 70 percent for acquired psychiatric disorder are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Rating Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

The Board notes that when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102.

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126 (2017).  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  The revised regulations and evaluations performed under the criteria of DSM-5 will apply.  However, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.  Therefore, the Board will consider both DSM-IV and DSM-5 in reaching a decision. 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).  Basically, GAF scores are a snapshot of a person's mental functioning on a particular day.  GAF score and interpretations of the score are important considerations in rating a psychiatric disability but they are not dispositive.  Richard, 9 Vet. App. at 267.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

Historically, the Board notes that the Veteran submitted a request to reopen a claim for service connection for PTSD in May 2007.  The Board reopened and granted the claim for service connection in a February 2016 decision; the Board also remanded the issue of entitlement to a rating in excess of 70 percent for a service-connected acquired psychiatric disorder.  Subsequently, in a February 2016 rating decision, the RO continued the 70 percent evaluation of anxiety disorder with panic attacks, updated to include PTSD.  In a November 2016 rating decision, the RO granted an increased rating of 100 percent for the service-connected PTSD with anxiety disorder, effective April 29, 2016.  As noted above, this did not satisfy the Veteran's appeal for the timeframe prior to April 29, 2016.  

The Veteran was afforded a VA examination in April 2007 in which it was noted that he was divorced.  He reported symptoms to include anxiety, nightmares, sleep problems, depression, but indicated that he had never been suicidal.  He also reported a history of aggression, racing thoughts, some crying spells, anger control problems, some paranoia, and an inability to be around others although he also stated that he recently went to an arena football game.  The Veteran stated that his leisure activities included going out to eat and watching sports on television as well as going to sports activities.  The examiner noted that the testing indicated a strong likelihood of exaggeration.  The examiner opined that the Veteran was not unemployable based on any sort of mental condition with the data available for the examination and assigned a GAF of 50.

The Veteran submitted a statement in July 2009 in which he reported symptoms to include nightmares, memory loss, paranoia, lack of sleep and sleep disturbances, and an inability to be around people.

The Veteran was afforded a VA examination in March 2011 in which he reported being divorced but was living with his stepdaughter and enjoyed taking her children to the park, and they attended church with him.  He denied suicide attempts; there was no impairment of thought process or communication, no delusions/hallucinations, no impaired impulse control, and no obsessive/ritualistic behavior.  The examiner noted an ability to maintain minimal personal hygiene, intact orientation, normal memory, normal speech, panic attacks two to three times a week, depression, occasional crying spells, and sleep disturbances.  The examiner assigned a GAF of 55.

The Veteran submitted two lay statements in April 2011, attesting to his bad dreams, lack of sleep, severe depression and anxiety, difficulty driving, not being able to be around a bunch of people, concentration problems, and frequent panic and anxiety attacks.

The Veteran was afforded a VA examination in December 2013 in which the examiner found occupational and social impairment with reduced reliability and productivity.  The Veteran reported overall good family relationships with no problems with close family members.  He reported working as a roadside assistance dispatcher and drove himself to work; although he anticipated being fired for going to work on the wrong days.  His symptoms were noted as anxiety, fatigue, memory issues, more panic attacks, less sleep, and concentration problems.  He denied: suicidal and homicidal ideation, nightmares, feeling depressed, angry, or irritable, and reported that his mood and sleep were improved slightly.  The examiner assigned a GAF of 60.

The Board notes that the record is also replete with VA mental health treatment notes, to include a March 2015 treatment note in which the Veteran reported insomnia, frequent night sweats, avoidance, low energy, crying spells, irritability, being impatient, panic attacks; a July 2015 treatment showed that the Veteran presented as angry and intolerant, suspicious, mistrustful and hypervigilant, with chronic anxiety, sleep disturbances, and anger management issues; it was also noted that he kept knives available for protection.

Private treatment records from June to October 2015 showed reports of sleep disturbances, memory changes, depression, high stress, anxiety, fear of leaving home and being around people, panic attacks, nightmares, depressed mood, feeling overwhelmed, forgetfulness, and mood swings.

A private treatment record in August 2015 showed that he reported losing three jobs in three months.  His symptoms were noted as depression, anxiety, panic attacks occurring five times a week, but he denied psychosis and mania.

The Veteran testified before the undersigned in November 2015 as to his avoidance of a lot of people, night sweats and tremors, loud noises startling him, sleep disturbances, disorientation, nightmares, and depression.

A November 2015 VA mental disorders disability benefits questionnaire showed that the examiner found occupational and social impairment with deficiencies in most areas.  The Veteran's symptoms were noted as depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often/more than once a week, near-continuous panic or depression, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a work-like setting, prior suicidal thoughts, disorientation to time or place, avoidance, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

On review of the evidence above, the Board finds that prior to April 29, 2016, the occupational and social impairment from the Veteran's acquired psychiatric disorder more nearly approximated deficiencies in most areas than total occupational and social impairment. 

The evidence of record shows that prior to April 29, 2016, the Veteran's acquired psychiatric disorder caused occupational and social impairment with deficiencies in most areas, which is squarely within the criteria for the 70 percent rating.  A schedular rating of 100 percent rating is awarded for total occupational and social impairment, but the evidence does not show the Veteran's disability more nearly approximated such impairment prior to April 29, 2016. 

To this point, specific symptoms associated with the 100 percent rating include gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Review of the evidence of record prior to April 29, 2016, shows that the Veteran's disability caused disorientation and periodic inability to drive or be around others, but the other symptoms were absent.  The record shows repeated reports of generally good familial relationships and periodic ability to attend sporting events and drive.  The GAF scores of 50 to 60 shown during this period were consistent with the Veteran's moderate symptoms.

Consideration has been given to assigning staged ratings; however, at no time during the period in question has the disability on appeal warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA must also consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the lay evidence previously offered by the Veteran in which it was generally asserted that he was entitled to a higher disability rating due to his reported symptoms.  Although the Veteran was competent to report his own overall symptomology, and in affording those statements full credibility, they did not show that his impairment more closely approximated the schedular criteria for the next higher evaluation.

For the reasons above, the Board finds the criteria for a rating in excess of 70 percent prior to April 29, 2016, are not met. 


ORDER

Entitlement to a disability rating in excess of 70 percent for service-connected acquired psychiatric disorder prior to April 29, 2016, is denied.


REMAND

An October 2017 rating decision granted a TDIU effective January 24, 2013.  In a January 2018 statement, the Veteran submitted a notice of disagreement, expressing disagreement with the assigned effective date.  The claim must be remanded for the preparation of a statement of the case (SOC) as to the issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Provide the Veteran with a Statement of the Case as to the issue of entitlement to an effective date earlier than January 24, 2013, for the grant of TDIU.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


